The opinion of the court was delivered by
Dixon, J.
Assuming for present purposes that the position of principal' of a public school is, as the relator insists, *530a public office, still it appears that when the relator was chosen to that office by the former board of trustees, the office was held by an incumbent whose-term would not end until after the expiration of that board and the organization of a new board pursuant to the act of May 25th, 1894. Pamph. L., p. 506. Such a choice could give the relator no title to the office, as the power of appointment belonged to the board which would be in existence when the office became vacant. Bownes v. Meehan, 16 Vroom 189.
There is nothing in the letter of the county superintendent which can entitle the relator to the remedy now sought. Buren v. Albertson, 25 Vroom 72.
Leave to file an information in the nature of quo warranto should be denied, and the rule to show cause is discharged, with costs.